WALDEN, Judge,
dissenting:
In my judgment appellants are entitled to an award of their attorney fees since they were brought into the action by amended complaint as party defendants after the critical statutory date of July 1, 1980. Until then appellants had no interest or standing in the suit.
Simplistically, I think that a law suit starts when a complaint is filed against an individual, as concerns that particular individual. Had plaintiff wished to avoid the statute he could have named appellants in the initial complaint.
I feel that the statute of limitations’ cases ably outlined in the majority opinion are applicable, and particularly the quote from Louis v. South Broward Hospital District, 353 So.2d 562 (Fla. 4th DCA 1977).
I would reverse and remand with instructions to allow appellants their attorney fees per Section 768.56, Florida Statutes (1980).